Title: To Thomas Jefferson from John Peter Gabriel Muhlenberg, 11 June 1806
From: Muhlenberg, John Peter Gabriel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. June 11th. 1806
                        
                        I have the Honor to acknowledge the receipt of The Presidents Letter, dated the 8th. Inst, relative to the
                            Nebioule Wine. As no imediate opportunity offers to forward it, I have had the Wine deposited in the coolest part of the
                            Custom House Cellars+—The Letter I have the Honor to enclose has lately come to my hands, & was accompanied by four Vol.
                            of Pope Leo—& a small Vol. of poems, these—Together with the
                            Wine, shall be forwarded by the first Vessel that Sails for Alexandria, or Georgetown—The duty on the Wine & books will
                            amount to $7.76 Cents—for which regular bills will be forwarded. 
                  With sincere & great respect I have the Honor to
                            be The Presidents most obed servt
                        
                            P Muhlenberg
                            
                        
                    